        Case 5:16-cv-00184-HE Document 197-23 Filed 05/28/19 Page 1 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "       *                                 




                                                                                                                                                                    +   ,                                       -               .               /                           0           ,                       +           -           /                   1                               2                   -       3                       -           /                       2                       1                   +               2       -               4               +           5               -                               5           6           0               4           -




                                                                                                                                                    7           6           4                                   -               .               /                       8                   /               2               -           /                   4           ,                                       1               +               2           -                       4                   +   5               -                           6               7                           6               9           :               3               .           6           ;           3




                        <   3               ,               ,                       +           /                   :                   +           =           6       ,                   2                       >                           2       .               3               ,                   1           3               ?                   4               /               6               ,                                   .                   +               :               :           >               @




                        -   3                   A           3                   -               .       3                           A       3                   4       ,                   /                   2                   >                   -                   /               4               4                   +                       ;                   6               4                   4               +               2                   >                                                           @




                        2       ?               4                   +           -           3                       A               6       8                   /       ,                           >                           5           3           4                   :           3                                   <           6                   .           ,                   2                   6       ,                           >                                                                           @




                        9   3                   :           3                                   :           ?       :               /               2               >                                                                                                                                                                                                                                                                                                                                                           @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @




                                                                                                                                                                            B               C                   D               E               F       G                   E                   H               H           I               >                                                                                                                                                                                   @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @




                                                I                                                                                                                                                                                                                                                                                                                                                                                                                                                                               @                       5           3           2                   /                       ,                       6               L                       5               +   M                                                           .       /




                        J       K                               J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J       N       O   J       N       P       Q   J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @




                        5           +           -               ?                               6           7                       6               9           :       3                   .                   6           ;               3                               5                   +           -               ?               >                               D                                                                                                                                                   @




                                                F               E               T               E       U           D               C                           T           V               W               U                   V               W       D                   G               E               V               F               >                                                                                                                                                                                   @




                    R           S




                        1   3               ,                       +           /               :                   .               6               :           -                   X       5                   :           3               8               >                               A                   +           :           :                                   5                   +               -           -                   ?                   >                                                           @




                        A       4                   +       3               ,                               A       /           ,           ,                   /           -               -                       >                           4       6                   5               9               ?                           =                   4               /               =                   6           4                   ?                   >                                                           @




                        <       6               .           ,                               3           ,           1                               <   3               ,                   /                                   1               6       /                   2                   >                           D           C                   C                               E                   F                                                                                                               @




                        G       Y               Z               E               W                           E       F               [               E                       E               [                                   D               C                           T               D           U                   D           T                   E               G               \                       >                                                                                                           @




                                                                                                                                                                                                                S




                                                                                                                                                                K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @




                                                                                                                                                                            1               Z                       H           Z               F       [                   D               F               G               I                   L                                                                                                                                                                               @




                                                                                                                                                                                                                                            M               +               1               /               6               -       3                       B               /               1                               1                   /           B                       6               2           +           -                       +   6           ,                               6               7




                                                                                                                                                                                                                                                                            1               /           ,                       +       2                   /                               1                   6       ,                   ,           3                                       8           /           ,                           X   /               :




                                                                                                                                                                            -           3                       9               /           ,                               6           ,                                   A           /                   .           3                   :                   7                               6           7                                       -       .               /                           B               :   3                           +       ,               -                       +       7           7               2




                                                                                                                                                                                                                                    +       ,                               6               9               :           3               .                   6           ;               3                                   5                       +       -                       ?                   >                   6                   9       :           3           .                   6           ;           3




                                                                                                                                                                                                                                                                                            6           ,                           3                       B               4                   +               :                               ]                   ^                   >                   ]                   _                           ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N




                                                                                                                                                                            4               /                   B               6               4       -                   /               1                               A           ?                           `                                           -           4                   /       ,                   3                               9                           L               A               :       6                   ?               /               >                           5           2               4




                                                                                                                                                                                                                                                                   !               "                   #                               $                       %               &                   '                                                                  (                   %                       !                       #                                       %           &                   )                   




                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EXHIBIT 23
                        Case 5:16-cv-00184-HE Document 197-23 Filed 05/28/19 Page 2 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "       *                              




                    a



                                                Z           Z               G               E           F               b               c




                                    R




                d



                                                                                        3                                                           -           Y           Z                           T                   Y               E           Z                   H                           Y               D                   I                           D                                                   V       F           G       Y                   C           \           T                   V                                   D                   F           [                           I               G           D                       H               H                               Z               Z           G       E               F       b




                                                                                                                                                                                                                                                                                                                                                                                                        R                                                                                                                       R               R                                                                                                                                                           R




                e



                                        V       F                           T               D           C               Z       F                   [           D           W                   L                                       3                               C                   V           G                                   V               H                           G                   E                       Z           I               >                       \   V                                                       F       V                   g               >                       Y               Z               h               I                           G           E           Z               [                           U                           V   F




                                                                                                                                                                                                                                                                                                                                                                                                                        R                                                                           S                               f                                                                                                                                                                                                                           S




                    i


                                        V       G           Y               Z               W                           G       Y                   E           F           b       I                                       D               F           [                                   Y           Z                       h           C           C                               F                   Z               Z       [                   G                   V               T       D                   F           T               Z       C                       L




                j                                                                           k


                                                                                                                                                    1           V                   \                   V                                               W               Z                   T           D               C                   C                           E                       H                           G       Y           Z       W                   Z               g       Z                   W           Z                       D                   F           \                           T               V                                               D           F           [                           I           G       D                   H           H




                                                                                                                                                                                                                            S                                                                                                                                                                                                                                                                                                                                                                                                                   R                   R




                    l



                                                Z           Z               G               E           F               b       I                               W           Z       b                   D                   W               [           E               F                   b                       ;                       W                   L                       .                   V               C       G               m   T                   C           D   g           c




                                    R




                n


                                                                                        3                                                           -           Y           D       G                                       g               V                           C                   [                           F                   V           G                           o                       Z                       [           E       I                   T               I       I                   Z           [                       D                   G                       T               V                                               D               F           [                       I               G           D           H               H           >




                                                                                                                                                                                                                                                        S                                                                                                                                                                                                                               S                                                                                                                                       R               R




                    p



                                        F       V               L




                    q
                                                                                            k


                                                                                                                                                8               Y           \                           g                   V                           C               [                   F               h           G                               G               Y               D                   G                   o               Z                           [           E   I       T                               I               I       Z                   [                       D               G                           T                   V                                       D           F               [




                                                                                                                                                                                                                                            S                                                                                                                                                                                                                                                                           S                                                                                                                                                           R           R




        a           r



                                        I       G           D                   H               H           c




        a           a



                                                                                        3                                                           5           V                                       D                   F               [                           I                   G           D                   H                   H           >                           g                   Y               D       G                   g                   Z               [       E                   I           T                       I                   I                       E               I                                               I                           D           C           C               \




                                                                                                                                                                    R           R                                                                                                                                                                                                                                                                                                                                                                   S                                                                                               S                                   S




                d
        a



                                        G       Y           E               F               b           I                       b                   V           E           F       b                                       V               F                           g                   E           G               Y                               G               Y               Z                                   T       E           G       \                       >           E           H                           G               Y       Z                   W           Z               h           I                           b                   V               E           F           b                           G           V               o               Z




                e
        a



                                    o                       [               b               Z           G                       T                               G           I               >                               \               V                                                           F               V                   g               >                           F                   Z               g                   T       D                   I           Z           C                   D           g                       G                   Y           D           G                   h           I                           o                   Z           Z           F                       U                       G                       E           F




                                                S                                                                                                   S                                                                                                   S                                   f                                                                                                                                                                                                                                                                                                                                                                                                                                                           S




        a
                    i


                                    U           C           D               T               Z                   L                                   -           Y           D       G                               h       I                           g               Y                   D           G                                   g           Z                               [                   E               I       T                   I                   I               D       G                               T               V                                       D           F               [                           I                   G               D               H           H               L




                                                                                                                                                                                                                                                                                                                                                                                                                                                S                                                                                                       R               R




        a
                j                                                                           k


                                                                                                                                                    5           V                   C                   [                                   G           Y               Z                               T               Y                   E           Z                   H                               [               Z       T           E       [                   Z               G       V                               [               E       I                   T                       I               I                           g                   Y               D           G           Z                           Z           W                       Y       Z




                                                                                                                                                                            S                                                                                                                                                                                                                                                                                                                                                                                                               S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




                    l
        a



                                        g       D           F               G               I                           G       V                               Y           D                           Z                                                                                   Y           Z                                   V           W                               I                   Y               Z                   g       D                   F           G   I                           G           V                       Y                   D                       Z                               [           E                   I               T                       I           I               Z           [                       D       G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S




                                                                                                                                                                                    K                                                       J           J                                                                                                                                                                                                                                                                                                                                   K




        a
                n


                                        T       V                                           D           F               [                           I           G           D               H                   H               c




                                                        R               R




                    p
        a



                                                                                        3                                                           .           Z                   T                   V                                   C           [                       L                                       A                               G                               g                   Z                       g           V                           C           [   F                   h       G                           [       E                   I           T                           I               I                               D                           T           D           I               Z                   E               F




                                                                                                                                                                                                                            S                                                                                                               S                                                                                                           S                                                                                                                                               S




                    q
        a



                                        V   U               Z               F                               H           V       W                                                   C                   E                                   Z                           G                   Y           D               G                           L




                                                                                                                                                    S   R                                                                   f




    d
                    r
                                                                                            k


                                                                                                                                                3               F           [                           g                   Y               \                           F                   V           G                   c




    d
                    a



                                                                                        3                                                           -           Y           Z       W                   Z                                   g           V                                   C           [                               o               Z                               F                   V                       W           Z       D                   I           V   F                               H       V               W                           E           G               L                                   8                       Y               Z           F           Z                           Z           W                       g       Z




                                                                                                                                                                                                                                                                        S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




    d           d



                                        g       V                           C               [                           C       V                   V                               D                   G                                   D                       U                       Z           W               I                   V           F               F               Z                   C                       E           I       I                               Z           C                   E                           Z                           G           Y           D               G                           g                   Z                           g           V                           C           [               o               Z




                                                            S                                                                                                   f                                                                                                                                                                                                                                                                                                           S                                                       f                                                                                                                                                                                       S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J       J




    d           e



                                        E       G                           g               V                           C       [                       o                   Z                       o                       Z               G           g               Z                   Z           F                                   G           Y               Z                                   [               Z       G           Z       T                   G           E           Z                   I               >                   G                   Y           Z                           C               E           Z                                   G           Z           F           D               F           G           >                   G           Y   Z




                                                                                                        S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




    d
                    i


                                        T       D       U                   G               D           E               F               >                                   \       I                   Z                   C                   H           >                               G           Y               Z                               [               Z           U                                       G       \                   T                   Y           E   Z           H                   >                       D       F                   [                       G               Y               Z                               T               Y           E           Z               H               L                               ?       V




                                                                                                                                                        R                                                                                                                                                                                                                                                   S                                                                                                                                                                                                                                                                                                                                                                                       S




    d
                j


                                                F           V               g                   >                       G       Y                   D           G                   g                   Z                                   g           V                                   C           [                                   b           E                               Z                                       U               [       D                   G           Z   I                   L




                                        f                                                                                                                                                                                                                               S                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                        K




                                                                                                                                                                                                                                                                                       !           "               #                                   $                       %           &                   '                                                  (               %           !                   #                                           %           &               )                   




                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                        Case 5:16-cv-00184-HE Document 197-23 Filed 05/28/19 Page 3 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                   *                                                     




                    a



                                                D                           Z                           I                       W                       Z                           G           Y           D                   G                           Z                       Z               W               \       G   Y       E           F               b                       g               D               I                               [               V       F                   Z               G       Y               D           G                       F                   Z                   Z                   [           Z           [                               G               V                           o                   Z




                                    R                       f                                                           S




                                                                                                                                                                                                                                                                    K




                d



                                        [       V           F               Z                           V               F                               G               Y           D           G                           U               D               W       G               E               T                       C   D       W                           T                   D   I               Z                                   D           F               [                           G       V               b               E                       Z                               E                   G                               G           Y               Z                           U                       W               V   U           Z       W




                                                                                                                                                                                                                                                                                                                    S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




                e



                                        T       C           V               I                           W               Z                   L




                                                                                            S




                    i                                                                       k


                                                                                                                                                    3                   F           [                       g                   Y           D               G                       E               I                       G   Y       Z                       U                       W   V           U                   Z                   W                                                               g       Y       D               G                       [           V                   Z                   I                               G           Y               D               G                                                   Z           D   F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J       J




                j


                                    o           \                       U                   W           V           U           Z                       W                           T           C           V                   I                           W       Z                   c




                                                                                                                                                                                                                                            S




                    l



                                                                                        3                                                                   +           G                       [           Z               U               Z               F       [               I                               V       F           G           Y               Z                       V                               G                   T           V                       Z                           V           H                   G           Y           Z                               T                   D                   I           Z                   L                                           +                   H                       E   G




                                                                                                                                                                                                                                                                                                                                                                                                            S                                                           R




                n


                                        g       D           I                               D                                                                           E               H                   E                   G                           g       D               I                               D           T       D           I               Z                       g               Y               Z                   W           Z                       T                   Y       D       W       b               Z           I                       g                   Z                   W                   Z                       b               V               E               F                   b                           G   V           o               Z




                                                                                                                        J       J




                    p



                                            H   E           C               Z               [               >                   G                       Y               Z           F                                           D                           E       F               b                               I           W       Z                           G                   Y   D               G                                   G           Y               Z                           T       D       I       Z                           g           D           I                                   U                       W           Z           I               Z               F               G                   Z               [               G       V                   D




                                                                                                                                                                                                        R                                   f                                                                               S




                    q



                                        [       E           I               G               W           E               T       G                                       D           G           G           V                   W           F               Z       \                   >                           g       Y   Z       G           Y               Z                   W                   V               W                               F               V       G                           T       Y       D               W           b           Z           I                                       g                   Z           W           Z                               D               T                   T               Z   U           G       Z       [               L




        a           r



                                            +       H                       T               Y           D               W       b                       Z               I                       g           Z                   W           Z                       [               Z               T               C       E   F       Z           [                   >                   G               Y               Z                   F                                   D                           E       F       b                           I                       W                   Z                                       G           Y           Z                           U                   W                   V       U                   Z   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R                               f                                                               S




        a           a



                                        T       C           V               I                           W               Z                               g               D           I                       E                   F                           G       Y               Z                               W       Z   T       V           W               [                   I                                   D                   F           D               b       Z                           Z       F       G                           I           \           I                   G                   Z                                               H           V               W                                   G               Y           Z




                                                                                            S                                                                                                                                                                                                                                                                                                           R                                                                                           R                                                                                                                                       R




                d
        a



                                        T       C           V               I                           W               Z               >                                           D                       E                   F           b                       I                               W               Z           G       Y           Z                                   W   Z           U                   V                   W           G                       g                   D       I               [               V           F           Z                   L                                                       +           H                       E               G                                   g               D           I           D




                                                                                            S                                                                   R                               f                                                                                   S




                e
        a



                                                E           T               G               E                                   W                       Z                   H                   I           D                   C               >                                   I                               D       C   C       \                           E                   F                   Z               I                   G           E               b       D                   G       E       V       F               I                       D           W                   Z                                       T           V                       U                   C               Z                   G               Z           [           D       G




                                                                                                    R                                                                               S                                                                               S                               S                                                                                                                                                                                                                                                                                                                                                               R




                                        K                                                                                                                                                                                                                                                                                                                                                   K




        a
                    i


                                        G       Y           D               G                       U                   V       E                       F               G                   L                                   1           Z               G       Z               T               G               E           Z       I                           [                   V   F                       h       G                                               I                           D       C       C       \                           b           V                                                                       T           Y                               H                           W                   G               Y           Z   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                            S                       S                                                                                                           R                           S                                                                           S




                                                                                                                                                                                                                                                                                                                            K




        a
                j


                                    o           Z           T               D                           I               Z                               G               Y           Z           \                               Y           D                       Z                               V               G       Y   Z       W                           T                   D   I               Z               I                               G               V                               H   V       T                       I                       V           F                           L




                                                                                            S                                                                                                                                                                                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                            K




                    l
        a
                                                                                            k


                                                                                                                                                        2               V                       V           F                   T           Z                       D                                               E       T   G       E                                               I   E               b               F                   I                           V           H                   H           V       F                           D                       W                   Z                       H                           I           D               C                               G                   V




                                                                                                                                                                                                                                                                                                                                                R                                                                                                                                                                                                                                                                                               S




                                                                                                                                                                                                                                                                                                    K




        a
                n


                                    U           W           V               I               Z           T                       G                       Z                                                                       g           Z               C       C                   >                           I       G   W       E                           Z                       G               Y               D                   G                   L




                                                                                                                        S                                                                                                                                                                                                                           f




                                                                                                                                                                                    J           J




                    p
        a



                                                                                                                                                    8                   Z           W           Z                               \           V                                       D               g               D       W   Z                   G               Y                   D   G                           o                       Z               H           V       W                   Z               <                       F           Z                                                                   >                           ]               _                                               >




                                                                                                                                                                                                                                                            S                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                   P                                                                               N               Q




                    q
        a



                                        1       Z           G                   L                       =               W       Z                       b               V           W           \                               F           Z                       Z               W                               Y       D   [                   D               F                       E               F               G                   Z           W                       E                   Z       g                                                       [           E                   [                                       F           V           G                               E               F                   G               Z           W           E       Z           g




                                                                                                                                                                                                                                                            K                                                                                                                                                                                                               K                                                   J               J                                                                                                                                                                                                                           K




    d
                    r



                                    ;           W               L                           .           V               C       G                           m           T           C           D           g                       c




    d
                    a



                                                                                        3                                                           ;                   W                   L               .                   V           C               G           m           T               C               D       g                                                       o       Z                   H           V                   W           Z                       <                           F       Z                                               G           Y                       >                                   \           Z           I                   >                       o                       Z               T           D           I       Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                        J           J                                                                                                                                                                                               N           P




    d           d



                                        Y       Z                           g               D           I                       F                       V               G                       E           [                   Z           F               G       E                   H           E               Z       [           D           I                                   D                   I                                   I       U                   Z       T                   G               D       G                           G           Y           D                   G                                   U               V           E               F               G                       L




                                                                                                                                                                                                                                                                                                                                                                                                                            S




    d           e
                                                                                            k


                                                                                                                                                        6                           D           \                   L                                   ,           V               g                   >                   Y   V       g                           [                   V                   \               V                                                       F                   V       g                                                       g           Y                   \                                       [           V                           \               V                                                   I           D   \




                                                                                                                                                                        f                                                                                                                                                                                                                                                                       S                           f                                                                                                                                                                                                                                           S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J               J




    d
                    i


                                    ;           W               L                           .           V               C       G                           m           T           C           D           g                               g               D       I                               F               V       G           E           [               Z                   F   G               E                       H           E           Z               [                           D       I               D                           I                       I           U                           Z                   T           G               c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S




    d
                j


                                                                                        3                                                               A               Z           T           D                               I           Z                       g               Z                               Y       D   [                   G               Y                   Z                   C               V                   T           D               G       E                   V       F               G               Y           D           G                               I                   Y                   Z                   U                   W               V                                   E               [           Z   [




                                                                                                                                                                                                            S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




                                                                                                                                                                                                                                                                               !               "               #               $           %           &                   '                                                          (           %                           !               #                                   %       &               )               




                                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                        Case 5:16-cv-00184-HE Document 197-23 Filed 05/28/19 Page 4 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "               *                                                         s




                    a



                                        D   G                   >                   g       Y       D           G                               \       V                                           h           W       Z                                                                           \                   V                                                               F           V           g                   >                           E                   G               h           I                       I           G       E                       C           C                               o                   Z           E           F               b




                                                                                                                                                                        S                                                                                                                                                           S                               f




                                                                                                                                                                                                                                                    J               J




                d



                                        E   F                           Z           I       G       E           b               D               G       Z               [                                       I       V




                                                            K                                                                                                                                                                                       J               J




                e
                                                                                    k                                                   t


                                                                                                                                                A       \                               ;                       W               L                   2               V                   C           V                               V               F                                   2           E                                       V                   F                   I           @                               ,       V           g               >                           E                   H                               g           Z                           C       V       V                                   D               G                   G           Y       Z




                                                                                                                                                                                                                                                                                                                    R                                                                                       R               R                                                                                                                                                                                                                                                                                       f




                                                                                                                                                                                                                                                                                                                                                                    J




                    i


                                    o       D               T                               V           H                       G               Y       E               I                                       [       V               T                                               Z           F                   G




                                                                        f                                                                                                                                                                           S           R




                                                                                                                                                                                                                                                                                                                                                    J               J




                j


                                                                                3                                               ?               Z       I                           L




                    l
                                                                                    k


                                                                                                                                                                        G                   V                           \               V                           W                                                   F           V               g               C                   Z           [           b               Z                   >                           U           W                   E                   V   W                   G                       V                           <                                   F           Z                           u       W       [           >                       ]                   _                               >




                                                                                                                                                                                                                                                    S                                               f                                                                                                                                                                                                                                                                                                                               S




                                                                                                                                J               J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N           Q




                n


                                        6       H               H       E           T       Z       W                           <               Z           H                   H                               1                       G           G               V                   F                   h           I                           F               D                               Z                           Y           D                   [                           F                   V                   G               T       V                                   Z                                           U                               E               F       G       V                   G               Y               Z




                                                                                                                                                                                                                        S                                                                                                                                                           R                                                                                                                                                                                       R                                                       S




                    p



                                        E   F                           Z           I       G       E           b               D               G       E               V                   F                           V                   H                   ;                       I                   L                   ;                   V               W                   W           E           I                       h   I                                       D       C                   C                   Z   b           D       G                       E           V               F                       v                       T           V               W       W       Z       T           G                   c




                                                            K




                    q



                                                                                3                                               -               V                                           \                                           F           V               g                   C           Z                   [           b               Z                       >                       F           V                       L




                                                                                                                                                                    R                                                   f




        a           r
                                                                                    k


                                                                                                                            3                   F       [                                   G                   V                       \           V                                   W                                           F               V               g                   C           Z           [               b           Z                                       6           H                   H               E   T           Z       W                                   1                                   G               G           V           F                       Y       D       [                           F               V




                                                                                                                                                                                                                                                                    S                                                   f                                                                                                                                                                                                                                                                                       S




        a           a



                                            F               V           g           F               T           V               F               F       Z               T                   G                   E       V               F                           G                   V                               G           Y               Z                               ;               V           W               W           E                   I                           E                   F                       Z           I       G                       E           b               D                   G               E           V           F                   c




                                        f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




                d
        a



                                                                                3                                           ,                   V       G                                   G                   V                                   \                                               F                   V           g               C               Z                   [           b           Z                       L




                                                                                                                                                                                                                                    R                                                   f




                e
        a
                                                                                    k


                                                                                                                            3                   F       [                                   G                   V                       \           V                                   W                                           F               V               g                   C           Z           [               b           Z                       >                   U                       W                   E   V           W                               G           V                                   <                           F           Z                       u       W       [               >                           ]               _                           >




                                                                                                                                                                                                                                                                    S                                                   f                                                                                                                                                                                                                                                                                                                           S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N       Q




        a
                    i


                                        6       H               H       E           T       Z       W                           =               W       Z               b                                       A       Z               C           C                   h               I                               F           D                               Z                               Y           D               [                               F                   V       G                                       T   V                   Z                                               U                                       E           F                           G       Y       Z




                                                                                                                                                                                                                                                                                                                                                R                                                                                                                                                                                               R                                               S




        a
                j


                                        E   F                           Z           I       G       E           b               D               G       E               V                   F                           E               F           G               V                           ;                       I               L                       ;                       V           W           W               E           I                           h           I                           D                   C   C           Z       b                       D           G               E                   V               F           I               c




                                                            K




                    l
        a



                                                                                3                                           ,                   V               L




        a
                n                                                                   k


                                                                                                                            3                   F       [                                   G                   V                       \           V                                   W                                           F               V               g                   C           Z           [               b           Z                                       V           H                   H               E   T           Z       W                                   =               W                   Z               b                       A               Z       C       C                   Y               D               [                   F           V




                                                                                                                                                                                                                                                                    S                                                   f




                    p
        a



                                            F               V           g           F               T           V               F               F       Z               T                   G                   E       V               F                           G                   V                               G           Y               Z                               ;               V           W               W           E                   I                           E                   F                       Z           I       G                       E           b               D                   G               E           V           F                   c




                                        f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




                    q
        a



                                                                                3                                               -               Y       D               G                           h           I                       T           V               W                   W           Z                   T           G                       L




    d
                    r
                                                                                    k


                                                                                                                                    +           F                               H           D                   T       G                   >                       g                   Z           W                   Z                           \               V                                           D               g           D                   W                   Z                           G                   Y   D           G                               6               H               H               E               T           Z           W                       A       Z       C           C                               g           D       I




                                                                                                                                                                                                                                                                                                                                                                                        S




    d
                    a



                                        F   V               G                       Z               Z           F                               g       V               W                                       E       F               b                           V                   F                           ;               D               \                                   ]               _       G               Y                               V                   W                       ;                       D   \                   ]                                   I               G                                   g           Y           Z               F           ;           I                   L               ;                   V       W           W       E           I




                                                                                                                                                                                            f




                                                                                            K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N




    d           d



                                        W   Z           U               V           W       G       Z           [                               Y       Z               W                                       D       I               I           D                                   C           G                       c




                                                                                                                                                                                                                                                                    S




    d           e



                                                                                3                                                   +                   Y               D                                       Z                       F           V                                               F                   V           g               C               Z                   [           b           Z                           V                       H                       G                   Y                   D   G               L




                                                                                                                                                                                                                                                                                        f




                                                                                                                                                                                            K




    d
                    i


                                                                                                                                                                                                            ;           4                       L                   2               ;                   +               -           .                       `                                       6       o                   w           Z                   T                   G                           G                   V               G       Y                       Z                               H               V               W                               L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R




    d
                j                                                                   k                                                   t


                                                                                                                                                A       \                               ;                       W               L                   2               V                   C           V                               V               F                                   2           E                                       V                   F                   I           @                                   -   V                   \                       V                           W                                               F           V               g       C       Z       [           b               Z                   >




                                                                                                                                                                                                                                                                                                                    R                                                                                       R               R                                                                                                                                                                   S                                                   f




                                                                                                                                                                                                                                                                                                                                                                    J




                                                                                                                                                                                                                                                           !                   "               #                                   $                   %               &                   '                                                          (                   %                           !                   #                                   %               &               )                       




                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                        Case 5:16-cv-00184-HE Document 197-23 Filed 05/28/19 Page 5 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "                   *                                                         




                    x               y       z               {               |           z                       }               |                       ~                                                                               z                                                                                                                                                                                                                  {                         z                           ~                                                                                                  |                                                                                                                                                                    




                
                                           |               }                                  |                                                            y                               {                          }               |                       }                                                                                 {                                                                       }                   {                                 }       {               |                              {                              }                   |                                                                                                       |           z       z           {                             




                
                                                                                                          }               {           |                          




                                                                                                                                                                                                                                                                                                                                                                             ¡                                      ¢                           £                                 }                       }           |                   }                                                                                |               z                                      
                    




                                                                                                                                                                                                                  z                                             |                                              |                                  |                                  ¨                          {                                             |                                 ©                                                 }                                                         }                                              |               z           z                             }               
                ¤                                                                       ¥                                                       ¦       §




                    ª                                                               «                                                   ¬
                                                                                                                                                        |           }                           }                                         }                                                                                                                           ­                                  z                          




                                                                                                                                                                                                                                    «
                                                                                                                                                       ¯                                                                                                                                                      }                   |                                                  |                          z                               ¯                      |           ­                                                                                                                                   {                                                 z                                  |                                                                      
                    ®                                                                   ¥




                    °
                                           |                               ¯                  |               ­                                                 |                                                                   }           {           |                                                                  }               |                                   }                                                                        |       z           z       {                                      {                                                                           }           {                                                 }           {           |                      




                    ±                                                               «                                                   ¬
                                                                                                                                                        |           }                           }                                         }                                                                                                                           ­                                  z                          




                                                                                                                                        «
        x           ²                                                                                                                                                                         }                   |                                  |                                  z                                           ¯                                  |               ­                                                                                                                           {                             z                                                          z                                             {                                  ³                                                   z
                                                                                        ¥




        x           x                                                                                                                                       |               }                                      |                                                                                y                                       {                                  }                   |                   }                                                     {                                                   }           {                                                         }           {               |                                              |               




                
        x                                                                                   |               z               z           {                                                                                                                                                              }                   {               |                                      




                                                                                   «                                                       ´
        x                                                                                                                                               |           z               z                                     }                   




                                                                                                                                        «
        x                                                                                                                                                                                     }                   |                                  |                                  z                                           ¯                                  |               ­                                                                                                                           {                             z                                   ³                                                                                   z                                                                       |
                                                                                       ¥




        x                               ¯                  |               ­                                                 |                                                           }                   {       |                                      }                       |                                           }                                                                     {                                                           }           {                                 }           {       |                                  
                ¤




                    ª                                                               «                                                       ´
        x                                                                                                                                               |           z               z                                     }                   




                                                                                                                                        «
        x                                                                                                                                                                                     }                   |                                  |                                  z                                           ¯                                  |               ­                                                                                             y                   z           {           |       z                               }                   |                               ~                                                                                   z                                                                                      
                    ®                                                                   ¥




                    °                                                                                                                                                                                           ¬
        x                                                                {                                 z                                                 z               ¯                                                                            |                                                                                                                                                                                                                                    |           }                              |                                                                            y                                           {                      }           |                   }                  




                    ±
        x                                  |               z               z           {                                                                                                                    }       {               |                                                     




                                                                                   «                                                       ´
                    ²                                                                                                                                   |           z               z                                     }                   




                                                                                                                                       «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¬
                    x                                                                                                                                                                         }                   |                                  |                                  z                                           ¯                                  |               ­                                                                                                                           {                             z                                                                     z               ¯                                                                            |                                                    
                                                                                        ¥




               
                                           |                                          |                                                           }           {               |                                      }               |                       }                                                                                                    |               z                   z       {                                              {                                                   }           {                                     }                   {                   |                              




                                                                                  «                                                       ´
                                                                                                                                                        |           z               z                                     }                   




                                                                                                                                       «
                                                                                                                                                                                              z                   {                                 }                                                                                             |                                   }                                     }                                                                                                                                                          {                                             z                                               |                      }           µ                                    ­                   
                                                                                       ¥




                                   «
                                                                                                                           {                                 z                                               |                      }               µ                                                                        ­                                                                                                                                                                                         |                                                                        y                               {                                              }                      
                ¤




                                                                                                                                                                                                                                                               !                   "                       #                                   $                       %               &               '                                                          (               %                   !               #                               %               &                   )                   




                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                        Case 5:16-cv-00184-HE Document 197-23 Filed 05/28/19 Page 6 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "           *                                                 ¶




                    a



                                        E       F                           Z           I           G               E               b                   D               G       E       V               F                                       V                       H                       -               Z                   W               W       E                   ;                   V               W       W                   E               I                               D   I                               V           H               ;                   D           \                   ]                   ^                   >                           ]           _                                   v




                                                                K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N           Q




                d



                                        T       V               W           W           Z           T               G                       c




                e



                                                                                    3                                                                   .               E       I                       F                   D                                       Z                           Y               D                   [                       T       V                               Z                                       U                           >                   o                   G                           Y           E           I                           I       G           V       U                                               g           E       G       Y                           Y               Z       W           g           D       I




                                                                                                                                                                                                                                            R                                                                                                                                   R                                           S                                                                       S




                    i


                                        D       G                           D                       [               E                       H               H           Z       W       Z               F                   G                                       C           V               T               D                   G               E       V       F                               V               F                           D                                   [           E       H           H               Z       W           Z           F               G                   [           D               G                   Z                       >               D       F           [                               Y       Z           V           F       C           \




                j


                                                Z               G                       I           V                               Z                                   V           H                   G                   Y                   Z                               E               [               Z                   F               G       E           H           E               Z               W       I                           L                                       A   Z           T                   D                   I           Z                           I       Y           Z                                   I               U               Z       T       E               H           E               T       D       C   C           \




                                    R                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                           S




                    l



                                        I       D               E           [                       G               Y               D                   G                       E       G                                   g                   D                   I                           G               Y                   Z                       5       E               G               \                       4                   Z               I                   T               Z                           ;           E           I           I               E           V       F               >                               D                   F           [               G           Y               E               I               I   G           V   U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S




                n


                                        V       T               T                       W           W               Z               [                                   D       G                       ]                                       G                   Y                           D               F                   [                       :       E               F               [               I       D                   \                                   V           F               G                   Y       Z                       Z               D           I       G                           I                   E                   [           Z               V               H




                                                                            S




                                                                                                                                                                                                                                Q




                    p



                                        6                       C           D           Y           V                               D                                   5       E       G               \                               L




                                                f                                                               R




                    q
                                                                                        k


                                                                                                                                                    3                   F       [                       6                       H                   H               E           T               Z               W                                                                   6                   H               H   E                   T               Z                   W               .           V                   C       G               m       T               C           D       g                           g                   D                   I                   V       F           C               \                       V       F   Z




                                                                                                                                                                                                                                                                                                                                                    J       J




        a           r



                                        V           H                       G           Y           Z                               G                   g               V               V                       H               H               E                   T           Z               W               I                                   g       Y       V                               Y               D       [                                   W                               F               -                   Z       W           W           E                       ;           V           W               W                   E                   I               h   I                   F               D                       Z           E           F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S                                                                                                                                                                                                                                                           R




        a           a



                                        G       Y               Z                   U               W               Z                                   E               V               I                                                       V                   F           G               Y                   v                               T       V       W               W               Z               T       G                       c




                                                                                                                                                                                S                                       R




                                                                                                                                    K




                d
        a



                                                                                    3                                                                   -               g       V                                           V                   F                   G           Y               I                       L




                                                                                                                                                                                                    R




                e
        a
                                                                                        k


                                                                                                                                                        -               g       V                                           V                   F                   G           Y               I                   v                               T       V       W               W               Z               T       G                       c




                                                                                                                                                                                                    R




        a
                    i


                                                                                    3                                                               3                   I                       H       D                   W                                       D           I                                   +                   h                           D               g               D               W       Z                           L




                                                                                                                                                                                                                                                                                                                                                R




        a
                j                                                                       k


                                                                                                                                                    3                   F       [                       I                   V                                       E           G                               g                   V                       C       [                                               D                           Z                                   I           Z   F           I                   Z                   G           V                           \       V                                               D                   I                   D       F




                                                                                                                                                                                                                                                                                                                                                    S                                           R                           f                                                                                                                                                                                       S




                    l
        a



                                        Z       ·           U               Z           W           E               Z               F                   T               Z       [               >                           D               o                       V                           Z                                   D                       Z       W               D               b               Z                           I               Z                   ·               T           W                   E                   Z           I                           E       F                           Z                   I                   G           E       b       D           G               V               W               D   I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R




                                                                                                                                                                                                                                                                                K                               J                                   K                                                                                                                                                                                                                                                               K




        a
                n


                                        g       Y               \                       6               H               H           E                   T               Z       W                       .                   V                   C                   G               m           T               C                   D               g               g               D               I                       E                   F               T                   C               [           Z                   [                   E           F                           G       Y           Z                               U                       Y           V       G       V                           C               E       F       Z           U               c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S                                                                                                                                                                                                                                                                       S




                    p
        a



                                                                                    3                                                                       +                   [       V               F                               h       G                                               F               V                   g                       g       Y               D               G                       4                   V               T                               \               g                   D       I                       G               Y           E       F                           E                   F                   b                   D       G                           G               Y       Z




                                                                                                                                                                                                                                                                                f                                                                                                                                                                                                   f                                                                                                                               f




                    q
        a



                                        G       E                           Z               L                                               +           G                       g       V                                   C                   [                               F               V               G                               o           Z                       W               Z               D       I                   V               F                   D       o       C           Z                               H       V           W                                   Z                           G                   V                               D       I       I                                           Z




                                                            R                                                                                                                                           S                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                       S           R




    d
                    r



                                        D       F               \           G           Y           E               F               b                           L                       2               V                               L                   L               L




    d
                    a
                                                                                        k


                                                                                                                                                    8                   Z       C       C                       >                               E                       H                       \               V                                           g       Z               W               Z                       E                   F                                   Z           I   G           E                   b       D           G           E               F           b                   D                                   T                   D           I       Z                   g               E               G       Y




                                                                                                                                                                                                                                                                                                                                    S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                K




    d           d



                                        \       V                           W                       E                                                   Z               F       I       Z                                   Z                   ·               U               Z               W               E                   Z               F       T       Z                               D               I                           D               F                               E   F                               Z       I           G           E               b           D       G           V               W                       >                           g       Y       D           G                               g       V           C           [




                                                                S                                               R               R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K




    d           e



                                        \       V                                       Y           D                               Z                                   [       V       F               Z                                       g                   E           G               Y                                   G               Y       Z                       E               F                   H   V                   W                                   D           G   E           V                   F                   G           Y               D           G                   \               V                                                   F       V       g                           Y               D               Z               E       F




                                                                S                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                           S




                                                                                                                    K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       K




    d
                    i


                                            H   W               V           F           G                           V                       H                           \       V                                           G                   Y                   D           G                           ;                       W                   L           .               V               C               G           m               T               C                   D           g               Y                   D       [                       T               V           F       G           D               T                   G                               g       E       G           Y




                                                                                                                                                                                        S




    d
                j


                                    ;           I                   L               ;               V               W               W                   E               I               D               F                   [                                       Y           Z                               E                   I                       G       Y               Z                               V       F                   C               \                           U       Z           W                   I       V           F                           G           Y       D           G                       h           I                               E       F                   V               C                       Z       [               E       F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K                                           K




                                                                                                                                                                                                                                                                                           !           "                       #                           $               %           &                   '                                                              (           %                   !               #                                           %       &               )           




                                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                        Case 5:16-cv-00184-HE Document 197-23 Filed 05/28/19 Page 7 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "           *                                                        




                    a
                                                                                    k                                                                       t


                                                                                                                                                                    A           \                   ;                       W                               L                       2                   V               C           V                               V               F                                   2               E                                                   V                           F                   I               @                       8           Z           W       Z                           \               V                                           D               g           D           W   Z                           G               Y       D           G




                                                                                                                                                                                                                                                                                                                                                R                                                                                                   R                       R                                                                                                                                                                                                           S




                                                                                                                                                                                                                                                                                                                                                                                                    J




                d



                                    ;           W           L                       .           V                   C       G                           m           T           C       D               g                                   U                       C               D                   T               Z           [                           ;                   I                           L                       5               D                               U                       o                           Z           C           C                           E           F                       Y           E               I                                           Z               Y           E           T   C               Z                           D       F           [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K




                e



                                        [       W       V                           Z                               Y       Z                       W                               H   W               V                                                           V               F                   Z                           C               V               T               D               G                   E               V               F                                   G                           V                               D           F                   V       G           Y       Z               W                           g                       E       G           Y               V                       G                   F           V               G       E               H       \   E           F           b




                                                                                                                                                                                                                        R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S




                                                                        K




                    i


                                        1       E       I           U               D           G                   T       Y                                       V               H                   Y                   E                   I                               o                       Z               b           E               F               F               E               F                   b                               D                       F           [                                               Z           F           [                   E       F           b                       V           [               V                               Z           G               Z           W               W               Z           D               [       E           F           b       c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R




                j


                                                                                                                                                                                                                        ;                       4                           L                           2           ;                   +           -               .                           `                                       6           o                           w           Z                           T                   G                       G                   V                   G       Y               Z                               H                   V       W                               L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R




                    l



                                                                                                                                                                                                                        ;                       2                           L                           =               6           6               5               .                           `                                       2               D                                   Z                                               V       o               w                   Z       T           G       E               V           F                       L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R




                n


                                                                                3                                                                       +                       [       V               F                               h       G                                   Y                   D                           Z                               D               F               \                                   E               F                           H       V                           W                               D           G                   E       V           F                       V           F                                       G       Y           E               I               L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R




                                                                                                                                                                                                                                                                                                                        K




                    p
                                                                                    k                                                                       t


                                                                                                                                                                    A           \                   ;                       W                               L                       2                   V               C           V                               V               F                                   2               E                                                   V                           F                   I               @                           -       V                   \               V                           W                                           F               V           g           C   Z               [           b               Z           >                   G   Y           Z




                                                                                                                                                                                                                                                                                                                                                R                                                                                                   R                       R                                                                                                                                                                   S                                               f




                                                                                                                                                                                                                                                                                                                                                                                                    J




                    q



                                            H   E       W               I           G                               G       E                                       Z                   G               Y                   D                   G                                   .                   V               C           G                   m           T               C               D                   g                       h       I                                   T                           Y                   D           E           F                           V               H                   T           V                                               D           F               [                   o       Z               T           D                       Z




                                                                                                                                                R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                       R                                                                                                           R




        a           r



                                        D       g       D               W           Z                               V               H                               G           Y       Z                                   -                   Z                   W               W                   E                       ;                   V               W               W               E                   I                               E                       F                                       Z                   I           G           E                   b       D           G       E               V           F                                       g       D           I                           g           Y   Z               F               c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




        a           a



                                                                                3                                                                       +           G                   g               V                                       C                   [                                   Y               D                           Z                           o                   Z                   Z               F                                       D                   H                   G                   Z           W                               G       Y           Z                       <           D               F                       F       E           Z                           :           E   b               V           F               I




                                                                                                                                                                                                                            S




                                                                                                                                                                                                                                                                                                                                    K




                d
        a



                                        D       I       I               D                       C                   G                   L




                                                                                    S




                e
        a
                                                                                    k


                                                                                                                                                    -               V                   \               V                                       W                                                       F               V           g               C               Z               [               b                   Z                               g                       Y           Z                           F                               g           D                   I                   G       Y               Z                               H                   E       W           I               G                       G   E                           Z




                                                                                                                                                                                                                            S                                                       f                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R




        a
                    i


                                        D       F       \               V           F           Z                           E                       F                           G       Y               Z                                       V                       H               H               E               T           Z                               V                   H                               G               Y               Z                                   T                           Y                   E           Z               H                   o               Z       T               D                           Z                               D           g               D           W           Z                   V               H                   G           Y           Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R




        a
                j


                                        -       Z       W               W           E                           ;           V                       W               W           E       I                                   E                   F                                   Z                   I               G           E               b               D               G               E                   V               F                   c




                                                                                                                                                                                                                                                                    K




                    l
        a



                                                                                3                                                                       +           F                   G               Y                   Z                                       T               Y                   E               Z               H                   h       I                               V                       H               H           E                       T           Z                                   L




        a
                n                                                                   k


                                                                                                                                                    ?               Z           I               L




                    p
        a



                                                                                3                                                                       +                       F       V               G                   E                       H               E               Z                   [                           5               Y               E               Z                       H                           9                                       Y           C                                               D           F                                                           Y               Z               h           I                               V                           G                       V       H                       G               Y       Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                        S                                                       R                                                                                                                                                                                           S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J       J




                    q
        a



                                        T       Y       E               Z               H               h           I                               V                   H           H   E               T                   Z                                                                                           V           F                               G               Y               Z                                   ]                   ¸                   G           Y                                   L




                                                                                                                                                                                                                                                                    J               J




    d
                    r
                                                                                    k


                                                                                                                                                3                   F           [                       5                   Y                   E                   Z                   H                               9                           Y               C                               D                   F                               W                       Z       U                               V                   W           G           I                           [           E       W               Z           T               G                       C       \                           G           V               G               Y           Z




                                                                                                                                                                                                                                                                                                                                    S                                           R




    d
                    a



                                        T       Y       E               Z               H           c




    d           d



                                                                                3                                                                   .               Z                   [               V                   Z                   I                       >                           o                               G                                   +                           [                   V               F                       h               G                                                           F           V           g                           g           Y       Z               F                           Y                       Z                   g               V                       C   [                           Y               D                   Z




                                                                                                                                                                                                                                                                                                                        S                                                                                                                                                                                               f                                                                                                                                                                                                               S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




    d           e



                                                D       [               Z                       G                   Y       Z                                       T           Y       E               Z                       H                                   D               g                   D               W           Z                       L                                               +                           [               V                       F                       h               G                                                                           +               w                           I               G                               [           V               F               h       G                               F               V       g                   L




                                    R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J           J




    d
                    i                                                               k


                                                                                                                                                    B               W           E       V               W                                       G                   V                                   <                           F               Z                                                                       >                           ]                           _                                                           >                   [                   E       [                   \               V                                                   T       V                                                   F   E               T           D               G       Z




                                                                                                                                                                                                                                                                                                                        S                                                                                                                                                                                                                                                                                                                       S                                                       R               R               S




                                                                                                                                                                                                                                                                                                                                                                                        N                   P                                                                                       N                       Q




    d
                j


                                        g       E       G               Y                       D                   F       \                       V               F           Z                               H           W                   V                                                       G               Y           Z                               6                   H                   H           E               T               Z                                   V                               H                           B           W                   V           H       Z       I               I           E               V                       F       D           C                           2           G   D               F           [               D       W           [           I




                                                                                                                                                                                                                                                                R




                                                                                                                                                                                                                                                                                               !               "               #                                   $                       %           &                       '                                                                          (                       %                           !               #                                       %       &               )                           




                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
